In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-408 CR

____________________


LUKE WADE ARMENTOR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 80582




MEMORANDUM OPINION
 Pursuant to a plea bargain, appellant Luke Wade Armentor pleaded no contest to
aggravated robbery.  The trial court found the evidence sufficient to find Armentor guilty,
but deferred further proceedings, placed Armentor on community supervision for ten years,
assessed a fine of $1000, and ordered Armentor to enter and successfully complete the
sheriff's office boot camp.  On August 21, 2006, the State filed a motion to revoke
Armentor's unadjudicated community supervision.  Armentor pleaded "true" to one of the
alleged violations and "not true" to the other.  After conducting an evidentiary hearing, the
trial court found that Armentor violated one of the conditions of his community supervision,
found Armentor guilty of aggravated robbery, and assessed punishment at fifty years of
confinement.  
	Armentor's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  We reviewed the appellate record, and we agree with counsel's conclusion that
no arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
 
                                                               ________________________________
                                                                           CHARLES KREGER
                                                                                      Justice

Submitted on April 6, 2007  
Opinion Delivered April 18, 2007
Do not publish 

Before Gaultney, Kreger, and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.